Citation Nr: 0835228	
Decision Date: 10/14/08    Archive Date: 10/24/08

DOCKET NO.  04-01 061	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan


THE ISSUE

Entitlement to service connection for a heart disability, to 
include as secondary to service-connected diabetes mellitus, 
Type II.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

O. Lee, Associate Counsel




INTRODUCTION

The veteran served on active duty from November 1965 to 
August 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision of the 
RO in Detroit, Michigan, which denied service connection for 
a heart condition.  The issue was previously remanded to the 
agency of original jurisdiction (AOJ) for additional 
development in April 2007 and May 2008.  It now returns to 
the Board for appellate consideration.

In July 2004, the veteran withdrew his earlier request for an 
RO hearing.  

The Board notes that the last Supplemental Statement of the 
Case (SSOC) relating to this claim was issued in July 2008.  
Thereafter, in September 2008, the veteran submitted medical 
evidence of a February 2003 stress test conducted by the 
University of Michigan.  As this evidence is duplicative of 
the medical evidence already of record, a waiver of agency of 
original jurisdiction (AOJ) adjudication is not necessary.  

As such, the Board may proceed with appellate review.


FINDING OF FACT

The preponderance of the evidence does not establish that the 
veteran has a heart disability that had its onset in service, 
manifested within one year of service separation, is 
otherwise related to his active military service, or is 
etiologically related to a service-connected disability.


CONCLUSION OF LAW

A heart disability was not incurred in or aggravated by 
active military service, it may not be presumed to have been 
incurred in service, and it is not proximately due to or the 
result of a service-connected disability.  38 U.S.C.A. §§ 
1110, 1112, 1116, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.303, 3.307, 3.309, 3.310 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder, and has an obligation to provide 
reasons and bases supporting the decision.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must 
review the entire record, but does not have to discuss each 
piece of evidence).  The analysis below focuses on the most 
salient and relevant evidence and on what this evidence 
shows, or fails to show, on the claims.  The veteran must not 
assume that the Board has overlooked pieces of evidence that 
are not explicitly discussed herein.  See Timberlake v. 
Gober, 14 Vet. App. 122 (2000) (the law requires only that 
the Board address its reasons for rejecting evidence 
favorable to the veteran).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the veteran.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326 (2007).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-
21 (2004) (Pelegrini II), the United States Court of Appeals 
for Veterans Claims (Court) held that VA must inform the 
claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim.  The 
requirement of requesting that the claimant provide any 
evidence in his possession that pertains to the claim was 
eliminated by the Secretary during the course of this 
appeal.  See 73 Fed. Reg. 23353 (final rule eliminating 
fourth element notice as required under Pelegrini II, 
effective May 30, 2008).  Any error related to this element 
is harmless. 

Prior to and following the initial adjudication of the 
veteran's claim, letters dated in May 2002 and May 2007, 
fully satisfied the duty to notify provisions.  See 
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, 
16 Vet. App. at 187; Pelegrini II, 18 Vet. App. at 120-21.  

Since the Board has concluded that the preponderance of the 
evidence is against the claim for service connection, any 
questions as to the appropriate disability ratings or 
effective dates to be assigned are rendered moot, and no 
further notice is needed.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  In any event, it is noted that the veteran 
was given proper notice in May 2007 and May 2008 letters and 
was given ample opportunity to respond.  

Subsequent to the issuance of the May 2007 and May 2008 
letters, the veteran's claim was readjudicated in a July 2008 
Supplemental Statement of the Case (SSOC).  Thus, there was 
no deficiency in notice and a harmless error analysis is not 
necessary.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 
(Fed. Cir. 2007) (Mayfield IV); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect). 

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records and VA 
medical records are in the file.  Private medical records 
identified by the veteran have been obtained, to the extent 
possible.  The veteran has at no time referenced outstanding 
records that he wanted VA to obtain or that he felt were 
relevant to the claim.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The veteran was afforded VA examinations in February 2003 and 
June 2008 to obtain an opinion as to whether his heart 
condition can be directly attributed to service.  Further 
examination or opinion is not needed on this claim because, 
at a minimum, there is no persuasive and competent evidence 
that the claimed condition may be associated with the 
veteran's military service.  This is discussed in more detail 
below.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II. Service Connection

The veteran contends he has a heart disability as a direct 
result of active service or secondary to his service-
connected diabetes mellitus type II.  For the reasons that 
follow, the Board concludes that service connection is not 
warranted.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  See 38 U.S.C.A. § 1110 (West 2002).  For the 
showing of chronic disease in service there must be a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  See 38 C.F.R. § 3.303(b).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Id.  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  See 
38 C.F.R. § 3.303(d).

Service connection may also be granted for a chronic disease, 
including a cardiovascular-renal disease, when it is 
manifested to a compensable degree within one year of 
separation from service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.307, 
3.309 (2007).

The law provides that a veteran who served in the Republic of 
Vietnam during the Vietnam era is presumed to have been 
exposed during such service to certain herbicide agents 
(e.g., Agent Orange), and there is a presumption of service 
incurrence for specified diseases, based on such exposure, if 
manifest to a compensable degree within specified periods.  
See 38 U.S.C.A. § 1116(b).  The presumptive diseases are 
selected by VA based on periodic review and evaluation by the 
National Academy of Sciences (NAS) of the available 
scientific evidence regarding associations between diseases 
and exposure to dioxin and other chemical compounds in 
herbicides.  See Agent Orange Act, Feb. 6, 1991, P.L. 102-4, 
§ 3, 105 Stat. 13; Aug. 14, 1991, P.L. 102-86, Title V, § 
503(a), (b)(1), 105 Stat. 424, 425. A disease is considered 
presumptively associated with Agent Orange exposure if there 
is a positive statistical association shown by analysis of 
medical and scientific evidence; an association is considered 
positive if the credible evidence for the association is 
equal to or outweighs the credible evidence against the 
association.  See 38 U.S.C.A. § 1116(b); 38 C.F.R. § 
1.17(d)(1).

NAS published its initial findings in 1993, and then, 
beginning in 1996, has published biannual reviews, and, after 
reviewing this and other information, VA has periodically 
updated its regulations.  VA has also published notice in the 
Federal Register, of diseases determined to be not associated 
with exposure to herbicide agents on several occasions.  See 
72 Fed. Reg. 32395, 32404-32405 (June 12, 2007); 68 Fed. Reg. 
27630, 27637-27638 (May 20, 2003).  In the most recent 
Federal Register notice, the question of circulatory 
disorders was addressed.  Specifically, NAS considered 
several new occupational and environmental studies of 
circulatory conditions and concluded that these studies 
neither support, nor represent compelling evidence for the 
lack of, an association for exposure to herbicides.  See 72 
Fed. Reg. at 32404-32405.  Taking account all of the 
available evidence and NAS' analysis, the Secretary of VA 
found that the credible evidence against an association 
between herbicide exposure and circulatory disorders 
outweighs the credible evidence for such an association, and 
determined that a positive association does not exist.  Id. 
at 32405.  As such, coronary artery disease is not included 
as a presumptive disease in 38 C.F.R. § 3.309(e). 

For disabilities not presumptively associated with herbicide 
exposure, it is still possible to establish service 
connection based on herbicide exposure with proof of actual, 
direct causation.  See Combee v. Brown, 34 F.3d 1039, 1040 
(Fed. Cir. 1994); Stefl v. Nicholson, 21 Vet. App. 120 
(2007).  However, establishing "[a]ctual causation carries a 
very difficult burden of proof."  See id. at 1042. 

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Service connection may be established on a secondary basis 
for disability that is proximately due to, or the result of, 
a service-connected disease or injury. 38 C.F.R. § 3.310(a).  
Secondary service connection may also be established for a 
disorder that is aggravated by a service-connected 
disability; compensation may be provided for the degree of 
disability (but only that degree) over and above the degree 
of disability existing prior to the aggravation.  71 FR 52744 
(Sept. 7, 2006) (codified at 38 C.F.R. § 3.310(c)); Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).  Establishing service 
connection on a secondary basis essentially requires evidence 
sufficient to show (1) that a current disability exists and 
(2) that the current disability was either (a) caused by or 
(b) aggravated by a service-connected disability.  Id.

In the present case, there is evidence of an in-service 
injury, i.e., exposure to herbicides.  See Hickson, 12 Vet. 
App. at 253.  The veteran's DD-214 form confirms he had 
almost a year of service in Vietnam; therefore he is presumed 
to have been exposed to Agent Orange.  See 38 U.S.C.A. § 
1116(b); 38 C.F.R. § 3.307.  

The inquiry that follows is whether there is medical evidence 
of a current disability.  The veteran has submitted private 
medical records of his treatment at the University of 
Michigan Briarwood Family Practice Center.  In February 2003, 
the veteran underwent a stress test, which revealed a first 
degree atrioventricular (AV) block.  The results of the test 
were otherwise normal.  It was noted that the scan 
significance was probably normal and indicative of a low risk 
for hard cardiac events.  In August 2003, a blood test 
yielded normal results.  In December 2003, a note from Dr. 
M.T. Ruffin gave a diagnosis of coronary artery disease (CAD) 
as confirmed by a stress echocardiogram and stated that this 
was secondary to diabetes.  In May 2004, the veteran 
underwent another stress test, which again revealed a first 
degree AV block and resulted in otherwise normal findings.  
It was also noted again that the scan significance was 
probably normal and indicative of a low risk for hard cardiac 
events.  In August 2007, a statement from Dr. Ruffin 
indicated that the veteran had CAD, which was diagnosed in 
April 2003 and was secondary to diabetes mellitus.  
Subsequently, treatment notes dated in September 2007 stated 
that the veteran's symptoms of palpitations and left-sided 
axillary pain did not appear to be consistent with a 
myocardial infarction.  Results of an electrocardiogram 
performed during this visit, which showed a first degree AV 
block, were noted to be within normal limits.  

The veteran was afforded a VA examination in February 2003 to 
assess the current nature and etiology of his diabetes 
mellitus and other claimed conditions.  The veteran denied a 
history of myocardial infarction or stroke.  He reported 
having a sharp, stabbing, left-sided chest pain on rare 
occasions.  The veteran also indicated that he occasionally 
experiences a dull pain around his heart that feels like a 
muscle strain and lasts for an entire day.  On physical 
examination, his heart had a regular rhythm and rate, S1 and 
S2 were normal, and there was no murmur or gallop.  An 
electrocardiogram revealed sinus rhythm with a first degree 
AV block.  An echocardiogram, noted to be a technically 
limited study, revealed an estimated left ventricular 
ejection fraction of 50 percent.  As the examiner later 
clarified in a March 2004 statement, this was a "technically 
limited study" because there was poor visualization of 
structures due to the veteran's obesity.  A chest x-ray 
showed a normal heart size.  Based on the findings, the 
assessment given was atypical chest pain.  

Thereafter, following the submission of the December 2003 
note from Dr. Ruffin, the claims file was forwarded to the 
same examiner for further review.  Specifically, the examiner 
was asked to provide an opinion as to whether he concurred 
with the CAD diagnosis shown in the note.  In a March 2004 
statement, the examiner opined that neither the February 2003 
University of Michigan stress test, nor the echocardiogram 
performed at the February 2003 VA examination provided 
definite evidence to support the presence of CAD.  

The veteran underwent another VA examination in June 2008 to 
clarify the existence of a current heart disability.  The 
Board finds the examination report to be comprehensive and 
sufficient in addressing this issue.  The report reflects a 
thorough review of the claims file, including medical 
records, and provides detailed findings and analyses.  
Following a physical examination and a review of the 
veteran's medical records, the examiner stated that the first 
degree AV block was most likely a benign condition and that 
his most recent stress test at the University of Michigan did 
not indicate any heart disease.  The examiner specifically 
noted that presently there was no evidence of CAD or any 
other type of heart disease.  It was further noted that given 
his risk factor for heart disease and diabetes mellitus type 
II, the veteran may develop CAD in the future, in which case 
his future CAD would be at least as likely as not caused by 
or contributed to by his service-connected diabetes mellitus 
type II.  

After a thorough review of the claims folder, the Board finds 
that the preponderance of the evidence fails to show that the 
veteran has a current heart disability.  Although statements 
from Dr. Ruffin indicate a current diagnosis of CAD secondary 
to diabetes mellitus, no explanation is provided for such a 
diagnosis.  The Board finds that this diagnosis is not 
supported by the objective medical evidence of record.  On 
the contrary, the objective medical evidence demonstrates 
that the veteran is at risk of developing CAD in the future, 
but that a diagnosis is not warranted at the present time.  

The Board notes that the existence of a current disability is 
the cornerstone of a claim for VA disability compensation.  
38 U.S.C.A. §§ 1110; see Degmetich v. Brown, 104 F.3d 1328 
(1997) (holding that Secretary's and Court's interpretation 
of sections 1110 and 1131 of the statute as requiring the 
existence of a present disability for VA compensation 
purposes cannot be considered arbitrary and therefore the 
decision based on that interpretation must be affirmed); see 
also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); 
Rabideau v Derwinski, 2 Vet. App. 141, 143 (1992). 

The Board acknowledges that the veteran is competent to give 
evidence about what he experiences; for example, he is 
competent to report that he experiences chest pain.  See, 
e.g., Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  
Competency, however, must be distinguished from weight and 
credibility, which are factual determinations going to the 
probative value of the evidence.  See Rucker v. Brown, 
10 Vet. App. 67, 74 (1997).  He is not, however, competent to 
diagnose any medical disorder or render an opinion as to the 
cause or etiology of any current disorder because he does not 
have the requisite medical knowledge or training.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

As such, the Board finds that the preponderance of the 
evidence is against the veteran's claim of service connection 
for a heart disability, to include as secondary to service-
connected diabetes mellitus, Type II.  Consequently, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).




ORDER

Entitlement to service connection for a heart disability, to 
include as secondary to service-connected diabetes mellitus, 
Type II, is denied.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


